In a proceeding pursuant to Mental Hygiene Law § 33.03 and 14 NYCRR 527.8 to authorize involuntary treatment of the respondent Carmela M., the petitioner appeals from a judgment of the Supreme Court, Queens County (Graci, J.), entered September 27, 1989, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The issues raised on this appeal are academic because the respondent Carmela M. was discharged from the petitioner hospital’s inpatient unit on September 20, 1989, and from its outpatient clinic on January 24, 1990. Further, this case does not "involve * * * significant and novel issues of State-wide importance which are likely to recur but which typically escape review because of the time it takes to appeal such decisions” (Matter of Fosmire v Nicoleau, 75 NY2d 218, 221, n 1). Thus, we decline to review them (cf., Matter of Fosmire v Nicoleau, supra; Matter of Storar, 52 NY2d 363, 369-370; Matter of Westchester Rockland Newspapers v Leggett, 48 NY2d 430, 434-437; Matter of Gannett Co. v De Pasquale, 43 NY2d 370, 376, affd 443 US 368; Ughetto v Acrish, 130 AD2d 12, 17). Sullivan, J. P., Balletta, Ritter and Copertino, JJ., concur. [See, 146 Misc 2d 1072.]